Preliminary Remarks
The specification examined in this Office action is that which appears in the publication of the instant application, US 2019/0092370 A1.  

A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the changes in applicants’ preliminary amendment to the specification are too extensive to be entered by any other means.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Election/Restrictions
Applicant’s election without traverse of a toothed shaft (Group III) in the reply filed on July 7, 2021 is acknowledged. 

Drawings
The drawings are objected to because the drawings fail to show features corresponding to the following claim limitations:
Claim 25: three impressions
Claims 26, 30-36, & 41-43: all limitations therein.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because:
It fails to identify drawings by numbers and refer to every feature of the disclosed invention with reference characters
At page 20, line 7, “an aperture 51” should be changed to “an aperture 511”.

Claim Rejections - 35 USC § 112
Claims 29-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   In the reply filed July 7, 2021, applicant’s representative states only that the limitations of these claims are “supported in the specification and, at the very least in the figures.”  However, there does not appear to be any support for them in the application as originally filed.  

Claims 25-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Aside from where the claims may be parroted in the summary, there is no description, much less enabling disclosure of a coated toothed shaft possessing at least three 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claims 25-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Aside from where the claims may be parroted in the summary, there is no description or depiction of a toothed shaft possessing at least three impressions as recited in claim 25 or any of the limitations in claims 26, 30-36, & 41-43.  Without such, it is not possible to accurately determine the metes and bounds of the claims.
Claim 31 recites the limitation, “the sliding coating has a uniform wall thickness [and at least three impressions}”.  It is unclear how a sliding coating with distinct impressions can be uniform in thickness.

Claim Rejections - 35 USC § 101
Claims 25-43 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  There is no purpose, much less patentable utility, disclosed or otherwise suggested for a coated toothed shaft with at least three impressions in its coating.

Claim Rejections - 35 USC § 103
Claims 25, 26, 29-31, 35, 36, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Groves (US 3,367,142) in view of Zubriskey (US 3,063,763).  Groves discloses a toothed shaft (11) for installation into a hollow shaft (16) with an internal toothing (66) in which the toothed shaft can be received and to which the toothed shaft can be coupled in a positively locking fashion so as to be telescopic in a direction of a longitudinal axis (see “sliding engagement” at col. 3, line 5), wherein the toothed shaft comprises a toothing region (12) with teeth disposed on an outer circumference and extending in an axial direction, wherein in the toothing region a shaft core (indicated by numeral 11 in Fig. 5) is overmolded with a sliding coating (46) comprised of thermoplastic material (see “nylon” at col. 4, line 16 and item 12 below).
Groves does not expressly disclose the sliding coating comprises at least three impressions.  At col. 1, lines 9-12 & 53 and col. 3, lines 12-27, Zubriskey teaches making at least three impressions (13, 13’, 13”) in the sliding coating (11) of a shaft in order to provide means to retain lubricant.  It would have been obvious to one of ordinary skill in the art to modify the toothed shaft of Groves by providing its sliding coating with at least three impressions in order to provide means to retain lubricant as taught by Zubriskey.

At Figs. 2 & 3, Groves shows the teeth (14) of the toothed shaft (11) are core teeth formed on the shaft core, wherein the core teeth are coated in the toothing region (12) with the sliding coating.
At Figs. 2 & 4, Zubriskey shows the sliding coating (11, 11a) has different wall thicknesses.
At Figs. 1 & 2 and col. 4, lines 40 & 41, Groves discloses the sliding coating (46) has a uniform wall thickness.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RTP discloses nylon is a thermoplastic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679